DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Specifically, the claimed “device” as recited in claim 1, including its features, are repeated in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 1 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,591,541 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 3 are included in the limitations of claims 4 and 7 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have control logic initiate a comparison of each test signal to each reference signal received by the reference signal node as recited in claim 7 of U.S. Patent No. 10,591,541 B2 using the device as recited in claim 4 of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known reference signal node for receiving the corresponding reference signal as recited in claim 7 used to initiate the comparison of each test and reference signal as recited in both claims 4 and 7 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes and yield same predictable results as disclosed in claim 4 of U.S. Patent No. 10,591,541 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4 and 7 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being obvious over claim 4 in view of claim 7 of U.S. Patent No. 10,591,541 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 1 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,591,541 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 1 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,591,541 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 6 are included in the limitations of claims 4 and 6 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the third multiplexer coupled between the plurality of reference signal nodes and the first input of the comparator as recited in claim 6 of U.S. Patent No. 10,591,541 B2 using the device as recited in claim 4 of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known arrangement of a circuit for receiving the corresponding select reference signal as recited in claim 6 used to initiate the comparison of each test and reference signal as recited in both claim 4 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4 and 6 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being obvious over claim 4 in view of claim 6 of U.S. Patent No. 10,591,541 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 1 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,591,541 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 2 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,591,541 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 3 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 10 are included in the limitations of claims 4 and 3 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have each of the plurality of delays as recited in claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2 be a resistive-capacitive (RC) delay as recited in claim 3 of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known delay element (i.e., RC delay) for receiving the first select signal from the corresponding node to set a time for the comparator to stabilize prior to initiating the comparison of each test signal as recited in both claim 4 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes and yield same predictable results as disclosed in claim 4 of U.S. Patent No. 10,591,541 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4 and 3 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being obvious over claim 4 in view of claim 3 of U.S. Patent No. 10,591,541 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 11 are included in the limitations of claims 4 and 5 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the comparator as recited in claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2 be a differential comparator as recited in claim 5 of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known comparator element (i.e., differential comparator) for receiving the corresponding test and reference signal as recited in claim 4 used to set a time for the comparator to stabilize prior to initating the comparison of each test signal as recited in both claim 4 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes and yield same predictable results as disclosed in claim 4 of U.S. Patent No. 10,591,541 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4 and 3 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being obvious over claim 4 in view of claim 3 of U.S. Patent No. 10,591,541 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 (incorporating claim 10) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 13 of U.S. Patent No. 10,591,541 B2. Specifically, the claimed “system” as recited in claim 12, including its features, are repeated in claim 13 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 13 (incorporating claim 10) of U.S. Patent No. 10,591,541 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 10 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,591,541 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 10 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,591,541 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 15 are included in the limitations of claims 13 and 15 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the third multiplexer coupled between the plurality of reference signal nodes and the first input of the comparator as recited in claim 15 of U.S. Patent No. 10,591,541 B2 using the system as recited in claim 13 (including the elements of claim 10) of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known arrangement of a circuit for receiving the corresponding select reference signal as recited in claim 15 used to initiate the comparison of each data line and reference signal as recited in both claim 13 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes and yield same predictable results as disclosed in claim 13 of U.S. Patent No. 10,591,541 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have .

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Specifically, the claimed “device” as recited in claim 16, including its features, are repeated in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of claim 18 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 4 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 4 (incorporating claims 1 and 2) of U.S. Patent No. 10,591,541 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,591,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 20 are included in the limitations of claims 4 and 6 of U.S. Patent No. 10,591,541 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the third multiplexer coupled between the plurality of reference signal nodes and the first input of the comparator as recited in claim 6 of U.S. Patent No. 10,591,541 B2 using the device as recited in claim 4 of U.S. Patent No. 10,591,541 B2, because this combination is merely using a known arrangement of a circuit for receiving the corresponding select reference signal as recited in claim 6 used to initiate the comparison of each test and reference signal as recited in both claim 4 of U.S. Patent No. 10,591,541 B2. This combination of known embodiments does no more than perform the same known processes and yield same predictable results as disclosed in claim 4 of U.S. Patent No. 10,591,541 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 4 and 6 of U.S. Patent No. 10,591,541 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being obvious over claim 4 in view of claim 6 of U.S. Patent No. 10,591,541 B2.

Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding independent claim 1, Adler et al. (U.S. Patent Application Publication No. 2003/0035400 A1) discloses: A device comprising:
a comparator (comparator device 14 or 16);
a reference signal node to receive a reference signal, the reference signal node coupled to a first input of the comparator (Paragraph [0048]: “The driver output PDy outputs a reference signal into a reference signal input 18 (negative comparator input) of a comparator device 14 of the circuit apparatus 12, which is likewise designated by PDy for simplification.”
Paragraph [0049]: “In a similar manner, the driver output PDz is connected to a reference signal input 20 (positive comparator input) of a second comparator device 16 of the circuit apparatus 12.”);
a [ ] test signal node[], each [ ] test signal node . . . (Paragraph [0048]: “The comparator device 14 is a first comparator device designed for testing the HIGH signal state of a test signal DQS of the integrated circuit 11.”
Paragraph [0049]: “The comparator device 16 is designed for testing the LOW signal state of the test signal DQS.”); and
control logic configured to initiate a comparison of each test signal to the reference signal via the comparator (Paragraph [0052]: “The reference signal PDy serves for switching the comparator device 14 for testing the HIGH signal state of the test signal DQS in “sharp” or “critical” fashion. For this purpose, in the time window in which the DQS signal must have a high voltage potential, the reference signal PDy is put from a very small potential to a minimum value for the high voltage potential. If the test signal DQS is greater than said minimum value in said time window, the signal comparison is positive and an error signal is not output (cf. FIG. 2, central region). However, if the test signal DQS is less than the minimum value, the signal comparison turns out to be negative and an error signal is output by the comparator device 14 into a first error memory device 26 and stored there. Outside the time window, i.e. when the reference signal PDy has a small potential, the signal present at the test signal input 22 will always be greater than the reference signal PDy, so that the comparator device 14 does not generate and output an error.”).
However, the Examiner finds Adler does not teach or suggest the claimed “plurality of test signal nodes, each of the plurality of test signal nodes to receive a corresponding test signal; and control logic configured to initiate a comparison of each test signal to the reference signal via the comparator.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Regarding independent claim 12, Adler discloses: A system comprising:
a comparator (comparator device 14 or 16);
a reference signal node to receive a reference signal, the reference signal node coupled to a first input of the comparator (Paragraph [0048]: “The driver output PDy outputs a reference signal into a reference signal input 18 (negative comparator input) of a comparator device 14 of the circuit apparatus 12, which is likewise designated by PDy for simplification.”
Paragraph [0049]: “In a similar manner, the driver output PDz is connected to a reference signal input 20 (positive comparator input) of a second comparator device 16 of the circuit apparatus 12.”).
Goel et al. (International Publication No. WO 2007/080527 A2) discloses: a plurality of latches coupled to an output of the comparator (8:1–4: “The comparator 230 is arranged to provide a result signal on output 240. The output 240 may be provided to a shift register (not shown), in which the test results of the switches 115 of the various functional blocks of IC 200 are collected, or may be provided to an output pin (not shown) of the IC 200.”).
However, the Examiner finds Adler and Goel do not teach or suggest the claimed “plurality of memory planes, each memory plane including a data line node to receive a corresponding data line signal; a plurality of latches coupled to an output of the comparator, each latch corresponding to a memory plane; and control logic configured to initiate a comparison of each data line signal to the reference signal via the comparator and latch a corresponding comparison result in the corresponding latch.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.  
Independent claim 16 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 16 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-11, 13-15 and 17-20 would also be allowable due to their dependency on an allowable base claim.


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112